Citation Nr: 1409886	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  13-04 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to June 1973.  He served in the Republic of Vietnam from July 1971 to February 1972.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the New York, New York Regional Office (RO), which denied entitlement to TDIU.  

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he cannot obtain or sustain substantially gainful employment due to the service-connected diabetes mellitus and diabetic peripheral neuropathy of the upper and lower extremities.  The Veteran's service-connected disabilities include Type II diabetes mellitus currently rated as 20 percent; right lower extremity peripheral neuropathy currently rated as 20 percent; left lower extremity peripheral neuropathy currently rated as 20 percent; right upper extremity peripheral neuropathy currently rated as 30 percent; and left upper extremity peripheral neuropathy currently rated as of 20 percent.  The combined evaluation of the Veteran's service-connected disabilities is 80 percent from April 25, 2011.  See 38 C.F.R. § 4.25, Table I, Combined Ratings Table (2013).  The percentage criteria for TDIU eligibility are met and therefore, entitlement to TDIU may be considered on a schedular basis.  38 C.F.R. § 4.16(a) (2013).

VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  As part of the duty to assist, VA shall make reasonable efforts to obtain relevant records including private records that the claimant adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).

At the videoconference hearing before the Board in January 2014, the Veteran stated that he sought treatment for the service-connected diabetes mellitus and diabetic neuropathy of the upper and lower extremities from Dr. Bremer, a private physician.  He stated that he was seen by Dr. Bremer within the last three months.  Board Hearing Transcript dated in January 2014, page 9.  Review of the record shows that copies of the Veteran's treatment records from Dr. Bremer are not of record.  There is a January 2014 statement by Dr. Bremer associated with the claims file.  In this statement, Dr. Bremer does not detail the current severity of the Veteran's symptoms or disabilities but notes generally that the peripheral neuropathy has progressed and the Veteran had maintained that he was unable to stand, walk, or sit at a computer for more than 20 minutes.  

The Board finds that the RO/AMC should contact the Veteran and request information and authorization to secure copies of the Veteran's treatment records referable to the peripheral neuropathy and diabetes mellitus from Dr. Bremer.  The RO/AMC should also request the Veteran to identify any other VA, non-VA, or private medical treatment for the service-connected disabilities since November 2011 and provide sufficient information and, if necessary, authorization to enable the RO/AMC to obtain such pertinent clinical records.  The RO/AMC should make an attempt to obtain copies any treatment records from any treatment source identified by the Veteran. 

The record shows that the Veteran filed a claim for service connection for diabetic retinopathy in January 2014 and this claim has not yet been adjudicated by the agency of original jurisdiction.  The Board finds that the claim for TDIU is inextricably intertwined with the pending claim for service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Because adjudication of the Veteran's claim of entitlement to service connection will potentially affect his TDIU claim, adjudication of the Veteran's TDIU claim is deferred until the service connection claim has been decided.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request information and a signed authorization to secure copies of the Veteran's treatment records referable to the peripheral neuropathy and diabetes mellitus from Dr. Bremer.  Request the Veteran to identify any other pertinent VA, non-VA, or private clinical records showing treatment of the service-connected disabilities since November 2011.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence. 

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 

2.  Adjudicate the claim for service connection for diabetic retinopathy.  

3.  After completing all indicated development, readjudicate the claim for TDIU in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


